Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Knabel on June 2, 2021.

Applicants’ amendments of 10/30/2020 are entered with the Request for Continued Examination of 10/30/2020.  The application has been further amended as follows:

Claim 3 is amended to recite:  An in vitro method of detecting a solid tumor of epithelial origin in a subject, the method comprising:

	quantifying a level of total HSATII satellite transcripts per million transcripts in a noncancerous reference sample comprising cells of the same cell type as the test sample;
detecting an increase in the test value compared to the level of total HSATII satellite transcripts per million transcripts in the noncancerous reference sample, wherein the increase indicates that the subject has cancer; 
and administering to the subject a surgical intervention, chemotherapy, radiation therapy, or a combination thereof.

Claims 9-11 are cancelled.

Claim 23 is amended to recite:  The method of claim 3, wherein the solid tumor of epithelial origin is pancreatic, lung, breast, prostate, renal, ovarian or colon cancer.

Claim 24 is amended to recited:  The method of claim 3, wherein the test value in the test sample is more than about 100 HSATII transcripts per million transcripts. 

Claim 25 is amended to recite:  The method of claim 3, wherein the level of HSATII satellite transcripts in the noncancerous reference sample is less than about 20 HSATII transcripts per million transcripts.


	quantifying a level of total HSATII satellite transcripts per million transcripts in a test sample comprising pancreatic cells from the subject to obtain a test value; 
	quantifying a level of total HSATII satellite transcripts per million transcripts in a noncancerous reference sample comprising pancreatic cells;
detecting an increase in the test value compared to the level of total HSATII satellite transcripts per million transcripts in the noncancerous reference sample, wherein the increase indicates that the subject has pancreatic cancer; 
and administering to the subject a surgical intervention, chemotherapy, radiation therapy, or a combination thereof.

Claims 30-35 are cancelled.

Claim 39 is cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of Applicants’ remarks of 10/30/2020, and the Amendments to the claims as provided in the response of 10/30/2020 and as set forth above, the rejections of claims as set forth in the previous Office Action of 06/30/2020 are withdrawn.  The allowed claims, consonant with the teachings of the specification, are directed to methods requiring a particular quantitation of expression (i.e.:  transcripts per million transcripts) of a specific microsatellite marker (i.e.:  HSATII; human satellite II) to detect a particular compared amount in a sample (i.e.:  higher than a non-cancer control sample of the same cell type) to indicate the presence of cancer.   While the HSATII .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634